Exhibit 99.3 Lincoln Financial Group June 30, 2008 General Account Supplement This document is dated July 29, 2008.The data contained in this document may not be accurate after such date and LNC does not undertake to update or keep it accurate after such date. Lincoln Financial Group Available-For-Sale ("AFS") by Industry Classifications Amounts in Millions As of 06/30/2008 As of 03/31/2008 Amortized Unrealized Unrealized Fair % Fair Amortized Unrealized Unrealized Fair % Fair AFS - Fixed Maturities Cost Gains (Losses) Value Value Cost Gains (Losses) Value Value Corporate Financial Services 10,896 82 (681) 10,297 18.9% 11,095 194 (572) 10,716 19.3% Basic Industry 2,195 33 (81) 2,147 3.9% 2,148 58 (67) 2,138 3.8% Capital Goods 2,683 42 (58) 2,667 4.9% 2,685 80 (40) 2,725 4.9% Communications 2,803 63 (100) 2,766 5.1% 2,865 85 (100) 2,849 5.1% Consumer Cyclical 2,933 36 (159) 2,810 5.2% 3,048 59 (130) 2,978 5.4% Consumer Non-Cyclical 4,110 54 (76) 4,088 7.5% 4,010 122 (44) 4,088 7.3% Energy 2,886 71 (43) 2,914 5.3% 2,679 143 (25) 2,797 5.0% Technology 744 11 (11) 744 1.4% 656 18 (6) 668 1.2% Transportation 1,291 25 (54) 1,262 2.3% 1,351 49 (44) 1,356 2.4% Industrial Other 675 11 (15) 671 1.2% 712 24 (8) 728 1.3% Utilities 8,391 125 (202) 8,314 15.3% 8,262 254 (114) 8,402 15.1% Asset-Backed Securities ("ABS") Collaterized Debt Obligations ("CDO")/ Credit-Linked Notes ("CLN") [1] 1,049 9 (418) 640 1.2% 1,050 9 (441) 617 1.1% Commercial Real Estate ("CRE") CDO 62 - (8) 54 0.1% 62 - (9) 53 0.1% Credit Card 172 1 (11) 162 0.3% 160 - (14) 146 0.3% Home Equity 1,185 1 (251) 935 1.7% 1,195 5 (177) 1,023 1.8% Manufactured Housing 154 4 (8) 150 0.3% 158 7 (5) 160 0.3% Auto Loan 1 - - 1 - 3 - - 3 - Other 223 4 (7) 220 0.4% 228 8 (7) 230 0.4% Commercial Mortgage-Backed Securities ("CMBS") Non-Agency Backed 2,628 21 (182) 2,467 4.5% 2,637 30 (181) 2,485 4.5% Collaterized Mortgage Obligations ("CMO") Agency Backed 4,643 66 (37) 4,672 8.6% 4,686 126 (28) 4,785 8.6% Non-Agency Backed 2,245 1 (381) 1,865 3.4% 2,328 4 (301) 2,030 3.6% Mortgage Pass Throughs Agency Backed 1,438 13 (10) 1,441 2.6% 1,120 28 (2) 1,146 2.1% Non-Agency Backed 149 - (17) 132 0.2% 151 - (19) 132 0.2% Municipals Taxable 125 4 (1) 128 0.2% 131 6 - 138 0.2% Tax-Exempt 5 - - 5 - 6 - - 6 0.0% Government/Government Agencies United States 1,195 93 (7) 1,281 2.3% 1,255 137 (2) 1,390 2.5% Foreign 1,570 64 (48) 1,586 2.9% 1,667 101 (31) 1,737 3.1% Redeemable Preferred Stock 102 2 (5) 99 0.2% 102 2 (7) 97 0.2% AFS - Fixed Maturities 56,553 836 (2,871) 54,518 100.0% 56,448 1,549 (2,375) 55,623 100.0% AFS - Equities 617 39 (192) 464 556 7 (89) 474 Total AFS Securities 57,170 875 (3,063) 54,982 57,005 1,557 (2,464) 56,098 Trading Securities [2] 2,423 222 (95) 2,550 2,506 288 (80) 2,714 Total AFS & Trading Securities 59,593 1,097 (3,158) 57,532 59,510 1,844 (2,544) 58,811 [1]Includes amortized cost of $850 million as of 6/30/08 and 3/31/2008, related to credit-linked notes. For additional information, see the CLN disclosure starting on page 113 of the 2007 Form 10-K. [2]The trading securities support our modified coinsurance arrangements ("Modco") and the investment results are passed directly to the reinsurers. Lincoln Financial Group AFS - Exposure to Residential MBS ("RMBS") and Related Collateral As of 6/30/2008 Amounts in Millions Total Prime/Agency Prime/Non-Agency Alt-A Subprime Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Type Value Cost Value Cost Value Cost Value Cost Value Cost RMBS 8,110 8,474 6,030 5,989 1,343 1,546 737 940 - - ABS 935 1,185 - - 15 15 334 406 586 764 Total 9,045 9,659 6,030 5,989 1,358 1,561 1,071 1,346 586 764 Rating AAA 8,434 8,707 5,990 5,949 1,108 1,201 913 1,063 423 494 AA 423 577 20 21 209 275 107 151 87 130 A 70 99 20 19 17 27 12 20 21 33 BBB 60 113 - - 10 19 - - 50 94 BB and below 58 164 - - 14 39 39 112 5 13 Total 9,045 9,660 6,030 5,989 1,358 1,561 1,071 1,346 586 764 Origination Year 2004 and prior 4,192 4,306 3,131 3,098 402 441 362 409 297 358 2005 1,553 1,697 806 819 252 279 291 345 204 254 2006 1,019 1,282 342 344 249 307 343 480 85 152 2007 and forward 2,281 2,373 1,751 1,728 455 534 75 112 - - Total 9,045 9,658 6,030 5,989 1,358 1,561 1,071 1,346 586 764 Note:This table does not include the fair value of trading securities totaling $195 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers.The $195 million in trading securities consisted of $152 million prime, $27 million Alt-A, and $16 million subprime. Lincoln Financial Group AFS - Asset-Backed Securities - Consumer Loan As of 6/30/2008 Amounts in Millions Total Credit Card [1] Auto Loans Fair Amortized Fair Amortized Fair Amortized Value Cost Value Cost Value Cost Rating AAA 130 139 130 139 - - AA 1 1 - - 1 1 BBB 32 33 32 33 - - Total 163 173 162 172 1 1 [1] -Additional indirect credit card exposure through structured securities is excluded from this table. See the CLN disclosure starting on page 113 of the 2007 Form 10-K. Note:This table does not include the fair value of trading securities totaling $5 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $5 million in trading securities consisted of $5 million credit card securities. Lincoln Financial Group AFS - Commercial Mortgage-Backed Securities As of 6/30/2008 Amounts in Millions Total Multiple Property Single Property CRE CDO Fair Amortized Fair Amortized Fair Amortized Fair Amortized Type Value Cost Value Cost Value Cost Value Cost CMBS 2,467 2,628 2,331 2,461 136 167 - - CRE CDO 54 62 - 54 62 Total 2,521 2,690 2,331 2,461 136 167 54 62 Rating AAA 1,772 1,815 1,666 1,700 75 77 31 38 AA 406 445 396 424 7 17 3 4 A 230 281 158 194 52 67 20 20 BBB 88 110 86 104 2 6 - - BB and below 25 39 25 39 - Total 2,521 2,690 2,331 2,461 136 167 54 62 Origination Year 2004 and prior 1,776 1,810 1,673 1,705 80 81 23 24 2005 385 446 331 370 44 61 10 15 2006 235 290 202 242 12 25 21 23 2007 125 144 125 144 - Total 2,521 2,690 2,331 2,461 136 167 54 62 Note:This table does not include the fair value of trading securities totaling $102 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $102 million in trading securities consisted of $99 million CMBS and $3 million CRE CDOs. Lincoln Financial Group Commercial Mortgage Loan Portfolio, Net of Reserves As of 6/30/2008 Amounts in Millions LNC MORTGAGE LOAN DISTRIBUTION Property Type Amt $ % State Amt $ % Apartment 742 10% CA 1,614 21% Retail 1,852 24% TX 628 8% Office Building 2,559 33% MD 437 6% Industrial 1,988 26% FL 339 4% Hotel/Motel 297 4% TN 325 4% Mixed Use 132 2% AZ 323 4% Other Commercial 108 1% NC 320 4% Total 7,678 100% VA 319 4% WA 302 4% IL 290 4% Geographic Region Amt $ % PA 261 3% New England 193 3% GA 244 3% Middle Atlantic 512 7% OH 221 3% East North Central 832 11% NV 211 3% West North Central 421 5% IN 196 3% South Atlantic 1,806 23% NJ 148 2% East South Central 426 5% MN 139 2% West South Central 680 9% SC 136 2% Mountain 752 10% MA 134 2% Pacific 2,056 27% Other states under 1% 1,091 14% Total 7,678 100% Total 7,678 100% Lincoln Financial Group Additional Disclosure of Insured Bonds and Direct Exposure As of 6/30/2008 Amounts in Millions Insured Total Total Total Total Monoline Name Direct Exposure Bonds [1],[2] Amortized Cost Unrealized Gain Unrealized (Loss) Fair Value AMBAC - 275 275 3 (48) 230 ASSURED GUARANTY LTD 30 - 30 - - 30 CAPMAC - 3 3 - - 3 CMAC - FGIC 3 101 104 - (31) 73 FSA - 71 71 1 (5) 67 MBIA 12 137 149 2 (15) 136 MGIC 12 7 19 - (2) 17 PMI GROUP INC 27 - 27 - (7) 20 RADIAN GROUP INC 19 - 19 - (9) 10 SECURITY CAPITAL ASSURANCE LTD 1 - 1 - - 1 XL CAPITAL LTD 72 74 146 2 (19) 129 Total 176 668 844 8 (136) 716 [1] -The second quarter amounts include insured bonds not previously reported. These insured bonds had an amortized cost of $318 million and a fair value of $242 million as of June 30, 2008. [2] -Additional indirect insured exposure through structured securities is excluded from this table.See the CLN disclosure starting on page 113 of the 2007 Form 10-K. Note:This table does not include the fair value of trading securities totaling $33 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers.The $33 million in trading securities consisted of $9 million of direct exposure and $24 million of insured exposure.This table also excludes insured exposure totaling $16 million for a guaranteed investment tax credit partnership.
